Name: Commission Regulation (EEC) No 2222/78 of 22 September 1978 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 78 Official Journal of the European Communities No L 260/9 COMMISSION REGULATION (EEC) No 2222/78 of 22 September 1978 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for pigs and poultry Whereas, in view of the limited quantities still avail ­ able which satisfy this condition as to age, and in order that implementation of the measure concerned may continue in the normal way, the abovementioned sales should be extended to skimmed-milk powder put into storage before 1 January 1977 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas pursuant to :  Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed ­ milk powder for use in feed for pigs and poultry (3), as last amended by Regulation (EEC) No 1810/78 (4),  Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skim ­ med-milk powder for use in feed for pigs and poultry (5), as last amended by Regulation (EEC) No 1810/78 , the intervention agencies are to sell skimmed-milk powder put into storage before 1 September 1976 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 368/77 and Article 1 of Regulation (EEC) No 443/77, the date '1 September 1976' is hereby replaced by '1 January 1977'. Article 2 This Regulation shall enter into force on 4 October 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7. 1978 , p. 6. (3) OJ No L 52, 24. 2. 1977, p. 19 . (") OJ No L 205, 29 . 7. 1978, p. 72. h) OJ No L 58 , 3 . 3 . 1977, p . 16.